INTHE MATTER OF THE PETITION                                                                              *                     INTHE
FOR REINSTATEMENT OF                                                                                                            COURT OF APPEALS
SUNG KOOK CHUN                                                                                            *                     OF    MARYLAND
TO THE BAR OF MARYLAND
                                                                                                          *                     Misc. Docket    AG No. 34
                                                                                                                                September Term, 20 1 8


                                                                                               O_RQE_R


                     Upon               consideration of the Petition for Reinstatement of                                             Sung Kook Chun, Bar


Counsel’s consent thereto, and the record herein,                                                               it   is   the   _
                                                                                                                                12th day 0f December              ,




2018, by the Court 0f Appeals 0f Maryland;


                      ORDERED,                               that the Petition be,              and the same hereby                  is,   GRANTED;   and   it   is




further


                      ORDERED,                                 that               Sung Kook Chun     is   reinstated as a             member of   the Bar 0f



Maryland; and                                  it is        further


                       ORDERED, that the                                           Clerk 0f the Court shall replace the name of Sung              Kook Chun

upon               the register of attorneys entitled to practice in this Court and certify that fact to the


 Trustees of the Client Protection                                                      Fund and   the clerks 0f all judicial tribunals in this state.




                                                                                                              /s/ Mary Ellen Barbera
                                                                                                              Chief Judge


 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document " authentic.




                               2018-12-12 08:47-05:00




Suzanne C. Johnson, Acting Clerk